Case 1:17-cv-23847-JLK Document 78 Entered on FLSD Docket 08/05/2019 Page 1 of 4




                         UN ITED STA TES DISTRICT CO UR T
                         SO U TH ERN D ISTR ICT O F FLO R ID A                           !
                                    M IA M ID IVISIO N

                              CA SE N O .1:17-cv-23847-JLK

  THOM AS CO OK,
        Plaintiff,
  V.

  JtJLIE L.JONES,eta1.,
        Defendants.
                                             /

            O RD ER A FFIR M IN G IN PA RT AN D M O DIFYIN G IN PA RT
          M A GISTR ATE JUD G E'S R EPO R T A ND RECO M M ENDA TIO N                     I


        TH I;
            S CA USE isbeforetheCourtupon M agistrateJudgeLisetteReid'sJuly 8,20 9

  Reportand Recommendation on Defendants'M otionsto Dismiss (DE 76)(the6;R&R').
  NoobjectionstotheR&R havebeenfiled,andthetimetodosohaspassed.
                                   1. BA CK G RO UN D
                                                                                         i
        Plaintfffbringsthispro seprisonersuitpursuantto 42 U.S.C.j 1983,alleging th t
  D efendants acted w ith deliberate indifference to his seriousm edicalneeds- specificall ,

  by failing toprovidetreatmentforHepatitisC Virus(1ûHCV'')usingdirect-actingantivir l
  medication($(DAA'').SeeAm.Compl.! 1,DE 14.TheAmended Complaintnamesthr e
  defendants:(1)JulieL.Jones,SecretaryoftheFloridaDepartmentofCorrections(CGFDC');
  (2)DanielL.Conn,presidentofW exfordHealth Sources,Inc.;and(3)H .M atos,M .D .,a
  physicianallegedlyemployedbyConn.Seeid.!! 11-15.Plaintiffallegesthateventhou
                                                                                         l

  theestablishedstandardofcareforHCVistoprovideDAASimmediately-regardlessjf              I

  thestageofthedisease,seeftf!$27-34-Defendantshaveapolicythatprovidestreatmejt          I
                                                                                         I
                                                                                         I
Case 1:17-cv-23847-JLK Document 78 Entered on FLSD Docket 08/05/2019 Page 2 of 4




  only forprisonersç:w ith them ostadvanced stagesofthedisease,''and,in practice,provi e

  treatmenttoSlalmostnoneoftheHcv-positiveprisoners,''includingPlaintiff,j#.!!3
  43.PlaintiffrequestsinjunctivereliefrequiringtheFDC toprovideDAA medication, d
  compensatoryandpunitivedamagesagainsteachdefendant.See/tf!55.
        On N ovem ber20,2018,D efendantJonesfiled herM otion to D ism issthe Am end d

  Complaintongroundsthattheinjunctivereliefclaimswererenderedmootbyaninjunctin
  alreadyenteredagainsttheFDC inaclassactionintheNorthernDistrictofFlorida,Hof r
  v.Jones,CaseNo.4:17-cv-214(N.D.Fla.Nov.17,2017).SeeDE 33at5,
                                                             .DE 75-2.W hie
  Plaintiffinitially contested Jones'smootnessarguments(seeDE 35),henow concedes
  injunctionislûnolongernecessary''sincedttreatmentwithDAA drugsbeganonM arch 1 ,
  201955(seeDE 69 at2).However,Plaintiffmaintainsthathisdamagesclaimsshould e
  allowedtoproceedbecausenosuchreliefwasgrantedinHofgr.SeeDE 35at3.                     i
        On February 12,2019,D efendantConn filed hisM otion to D ism iss,contending th t

  Plaintifffailsto state avalid claim againstConn,but(lthecorporateentity,W exford Heal

  Sources,Inc.should rem ain asthenam ed defendant.''SeeD E 50 at2.In response,Plainti f

  arguesthathehaspledavalidclaim againstColm individuallybecause,ddgalspresidenta d
  CEO ofW exford,''Conn is ççthe ultim atepolicy m aker.''D E 61 at4.
                                                                                        I
        On July 8,2019,M agistrate JudgeReid issued herR& R on theM otionsto D ism is .

  See DE 76. The R& R recom m endsgranting in partand denying in partJones'sM otion o

  Dismiss,concludingthattheclaimsforinjunctivereliefshouldbedismissedwithprejudi
  based on m ootness,while the claim sfordam agesshould be allowed to proceed.See l'd I
                                                                                    .     t

  9.TheR& R notesthatJonesfailed to addressPlaintiff sclaim sfordam agesin herM oti n

                                            2

                                                                                        !
Case 1:17-cv-23847-JLK Document 78 Entered on FLSD Docket 08/05/2019 Page 3 of 4




  to D ism issand concludesthatPlaintiffhaspresented sufscientallegationsto state a clai

  againstJonesin any event.1d.at7.A sto Conn,theR&R recom m endsgranting theM oti n

  to Dism issand substituting W exford H ealth Sources,lnc.in place ofCorm . 1d.at 10.1

                                    ll. DISCU SSIO N

        UnderFederalRuleofCivilProcedure72(b),adistrictjudgemayaccept,reject, r
  modifyamagistratejudge'sreportandrecommendationonadispositivemotion.Fed. .
  Civ.P.72(b).Aftercarefulconsideration,theCourtfindsthattheR&R shouldbeaffirm d
  in partand m oditied in part.

        W hiletheCourtagreesthatPlaintifpsinjunctivereliefclaimsshouldbedismiss
  because(asPlaintiffconcedes)thoseclaim sarenow m oot,thedismissalshouldnotbewi
                                                                                  i
                                                                                  I
  prejudice.Instead,becauseûtmootnessisjurisdictional,''BankWest,Inc.v.Baker,446F.d
  1358,1363 (11th Cir.2006),theinjunctivereliefclaimsshould be dismissed forlack f
  subject-matterjurisdiction.
        A sto Conn,the CourtagreesthatPlaintiffsclaim s are based on W exford'spoli y

  regardingHCV treatment,notConn's.See,e.g.,Am.Compl.!!42-43.Thus,Connshou d
  be dism issed asaparty defendant,and W exford m ay be substituted as adefendantin pla e

  ofConn. H owever,because W exford hasnotbeen form ally added or served,and becau e
                                                                                  i
                                                                                          i
  counselhasnotappearedonWexford'sbehalf,anysubstitutionwillrequirePlaintifftofi/e
  and servea Second Am ended Com plaintnam ing W exford as a defendant.

                                                                                          !

                                                                                          !
  1W hiletheR&R referstotûW exfordHealth Services''(R&R at3),theAm endedComplai't
  referstotûW exfordHea1th Sources''(Am.Compl.!;1).Thus,theCourtconstruestheR&
  to recom m end substituting W exford Hea1th Sourcesasa defendantin place ofColm .
                                             3
Case 1:17-cv-23847-JLK Document 78 Entered on FLSD Docket 08/05/2019 Page 4 of 4




                                 111. CONCLUSION                                      I
        Accordingly,it is O RD ER ED ,A DJUD G ED ,AND    D ECR EED thatM agistra e
                                                                                      I

  Judge'sReid'sJuly 8,2019ReportandRecommendation (DE 76)be,andthesamehere y
  is,AFFIRM ED in partand M O DIFIED in part;D efendantJones'sM otion to Dism i s

  (DE 33)isGRANTED inpartandDENIED inpart,suchthatPlaintifpsinjunctiverelif
  claimsareDISM ISSED forlackofjurisdictionunderthemootnessdoctrine,buttheclai s
  fordamages shallrem ain pending;and DefendantConn'sM otion to Dismiss(DE 50) s
  GR ANTED ,such thatD anielL.Colm isDISM ISSED from thisaction,and Plaintiffm y

  fileaSecondAm endedComplaintwithintwenty (20)daysofthedateofthisOrderaddi g
  W exford H ealth Sources,lnc.as aparty defendantin place ofConn.

        ItisfurtherO R DERED AN D AD JUD G ED thatM agistrate JudgeReid'sM arch ,

  2019SchedulingOrder(DE 57)isVACATED;andDefendant'sM otiontoExtendPretril
  Deadlines(DE 77)isDENIED AS M OOT TheCourtwillentera Scheduling Order y
  separate orderata laterdate.

        DO NE AND O RD ER ED in Cham bersatthe Jam esLawrenceK ing FederalJusti e

  Building and United StatesCourthouse in M iam i,Floridathis5th day ofAugust,2019.




                                                  I
                                              J     s LA W REN CE KIN            1
                                                  ITED STA TES D ISTRI T JUD G E 1
                                                                                 I
  cc:   A 1lcounselofrecord                                                      i
        Thom asCook,pro se
        M agistrateJudgeLisetteReid                                                   !
                                                                                      I
                                                                                      I
                                                                                      !


                                          4
